FILED
                            NOT FOR PUBLICATION
                                                                             MAY 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MOHAMMAD ABDUL HANNAN, AKA                       Nos. 13-74094
Noor Basher,                                          14-70419

              Petitioner,                        Agency No. A072-514-510

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 9, 2017**
                               Pasadena, California

Before: WALLACE, CHRISTEN, and WATFORD, Circuit Judges.

      The Board of Immigration Appeals correctly determined that Mohammad

Abdul Hannan is subject to removal for seeking to procure an immigration benefit



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 3
by fraud or willfully misrepresenting a material fact. See 8 U.S.C.

§ 1182(a)(6)(C)(i).

      Substantial evidence supports the Board’s conclusion that Hannan willfully

filed an application for asylum under a false name and identity, and that the

misrepresentations he made were material. A willful misrepresentation is one that

is “deliberate and voluntary.” Forbes v. INS, 48 F.3d 439, 442 (9th Cir. 1995). In

making his false application, Hannan provided a photograph and a declaration,

signed a document in which he agreed to testify truthfully, and completed an

asylum interview under his assumed identity. These acts were deliberate and

voluntary. A material misrepresentation is one that has “a natural tendency to

influence” the decisions of the Department of Homeland Security (DHS). Id.

(quoting Kungys v. United States, 485 U.S. 759, 772 (1988)). The

misrepresentations in Hannan’s application spoke directly to his credibility, and

thus had a tendency to influence DHS’ decisions. Furthermore, there is no

evidence to support Hannan’s arguments that he timely recanted his application

and that the Immigration Judge was biased. Because Hannan’s misrepresentations

were both willful and material, Hannan is subject to removal. See 8 U.S.C.

§ 1182(a)(6)(C)(i).
                                                                         Page 3 of 3
      Hannan’s contention that he did not know enough English to understand that

he was making a false application is unpersuasive. By the time he submitted the

application, Hannan had: lived in the United States for a decade; obtained a

driver’s license; worked in the food service industry; filed taxes; and owned and

operated several businesses. There is no evidence that he used a language other

than English in these activities.

      Hannan’s reliance on Urooj v. Holder, 734 F.3d 1075 (9th Cir. 2013), is

misplaced. In that case, we held that impeachment evidence alone could not satisfy

DHS’ burden of proof in an asylum termination case. Id. at 1078–79. Here, the

agency provided substantive evidence of Hannan’s willful and material

misrepresentations, including documentary evidence of the false application and

Hannan’s direct testimony. DHS carried its burden of proof.

      For the foregoing reasons, the Board did not abuse its discretion in denying

Hannan’s motion for reconsideration.

      PETITIONS DENIED.